Dissenting Opinion by
Mr. Justice Bell:
The Locust Club is a Pennsylvania non-profit corporation organized and operated for the purpose of maintaining a clubhouse to provide for the social enjoyment of its members and for the promotion of friendship and good citizenship. It operates a restau*373rant and bar for the pleasure and accommodation of its approximately 300 members, as well as for nonmember guests whose use thereof is merely incidental. It is a social club and is not engaged in any industry or commerce, or in any business as that term is commonly understood.
The union has been picketing the Locust Club since October 1956 without gaining a single member. However, the picketing has harassed and oppressed the Club and its members and many persons have refused to deliver food and essential supplies because of the picket line. It is as obvious as anything can be that the real object of the picketing is to coerce the Club into requiring its employees to join the union — in violation of the Pennsylvania Labor Relations Act. We note parenthetically that such picketing even of an industrial corporation has been termed “blackmail picketing” by President Eisenhower in his recent nationwide radio address, and has been prohibited by Congress in the recent Labor-Management Act of 1959.
The lower Court refused injunctive relief because “We believe the Pennsylvania Anti-Injunction Act is applicable to plaintiff’s business or trade and the court is therefore without power to issue an injunction prohibiting picketing for recognition purposes.” The majority opinion states “The court below was correct in holding itself to be without jurisdiction in this case.”
The unions argue that they have an absolute right (1) to peacefully picket for as many years as they desire, if one of their objectives is to organize the employees, or to compel recognition of the union, since such picketing is a form of free speech and is therefore absolute, boundless and unlimited; and (2) a fundamental right to injure or destroy, by picketing, the business of any employer whether the employer be engaged in industry or in business, or is a hospital, a *374charity or a social club. The law does not support these alleged “picketing” rights. Since the aforesaid misconceptions are so deep-rooted and are not confined to union lawyers, we shall once again and, we hope forever, dispose of them.
Picketing is a form of freedom of speech, but as the Supreme Court of the United States has realistically said, picketing is much more than freedom of speech* and consequently it is neither actually nor legally the equivalent of free speech.**
There is no absolute unqualified unlimited right to picket. For example, picketing accompanied by intimidation, threats or violence, as well as mass picketing is illegal. Moreover, the recent decisions of the Supreme Court of the United States and of this Court hold that a State Court may enjoin peaceful picketing if it is conducted in an unlawful manner or for an unlawful purpose; peaceful picketing is lawful only if the method and means employed and all the objects and purposes of the picketing are lawful: International Brotherhood of Teamsters v. Vogt, Inc., 354 U. S. 284 (1957); Giboney v. Empire Storage & Ice Co., 336 U. S. 490; Hughes v. Superior Court, 339 U. S. 460; Building Service Employees v. Gazzam, 339 U. S. 532; Teamsters Union v. Hanke, 339 U. S. 470; Plumbers Union v. Graham, 345 U. S. 192; Anchorage, Inc. v. *375Waiters & Waitresses Union, 383 Pa. 547, 119 A. 2d 199; Sansom House Enterprises, Inc. v. Waiters & Waitresses Union, 382 Pa. 476, 115 A. 2d 746; Baderak v. Building Trades Council, 380 Pa. 477, 112 A. 2d 170; Grimaldi v. Local No. 9, 397 Pa. 1, 153 A. 2d 214; Phillips v. United Brotherhood of Carpenters & Joiners, 362 Pa. 78, 66 A. 2d 227; Wortex Mills v. Textile Workers, 369 Pa. 359, 85 A. 2d 851; Northampton Area Joint School Authority v. Building & Construction Trades Council, 396 Pa. 565, 152 A. 2d 688; West Penn Township School District v. International Brotherhood of Electrical Workers, 394 Pa. 408, 145 A. 2d 258. However, if the picketing is peaceful and in every way lawful, the fact that it will cause an industrial employer financial damage is legally irrelevant: Wortex Mills v. Textile Workers, 369 Pa., supra; Anchorage, Inc. v. Waiters & Waitresses Union, 383 Pa., supra.
The most recent decision of the Supreme Court of the United States, after analyzing and reviewing prior decisions of the Court, cleared up any confusion which may have existed and clearly stated the law in International Brotherhood of Teamsters v. Vogt, Inc., 354 U. S. 284 (1957). The Court affirmed an in function which restrained peaceful organisation picketing, and said (pages 285, 286, 289-294) :
“This is one more in the long series of eases in which this Court has been required to consider the limits imposed by the Fourteenth Amendment on the power of a State to enjoin picketing. . . . ^Respondent owns and operates a gravel pit in Oconomowoc, Wisconsin, where it employs 15 to 20 men. Petitioner unions sought unsuccessfully to induce some of respondent’s employees to join the unions and commenced to picket the entrance to respondent’s place of business with signs reading, ‘The men on this job are not 100% affiliated *376with the A.F.L.’ ‘In consequence/ drivers of several trucking companies refused to deliver and haul goods to and from respondent’s plant, causing substantial damage to respondent. Respondent thereupon sought an injunction to restrain the picketing.
“The trial court did not make the finding, requested by respondent, ‘That the picketing of plaintiff’s premises has been engaged in for the purpose of coercing, intimidating and inducing the employer to force, compel, or induce its employees to become members of defendant labor organizations, and for the purpose of injuring the plaintiff in its business because of its refusal to in any way interfere with the rights of its employees to join or not to join a labor organization.’ . . .
“. . . the Supreme Court [of Wisconsin], noting that the facts as to which the request was made were undisputed, drew the inference from the undisputed facts and itself made the finding.* It canvassed the whole circumstances surrounding the picketing and held that ‘One would be credulous, indeed, to believe under the circumstances that the union had no thought of coercing the employer to interfere with its employees in their right to join or refuse to join the defendant union.’ Such picketing, the court held, was for ‘an unlawful purpose/ since Wis. Stat. §111.06 (2) (b) made it an unfair labor practice for an employee individually or in concert with others to ‘coerce, intimidate or induce any employer to interfere with any of his employes in the enjoyment of their legal rights
“Soon, however, the Court came to realize that the broad pronouncements, but not the specific holding, of Thornhill [v. Alabama] had to yield ‘to the impact *377of facts unforeseen/ or at least not sufficiently appreciated. Cf. People v. Schweinler Press, 214 N. Y. 395, 108 N.E. 639, 28 Harv. L. Rev. 790. Cases reached the Court in which a State had designed a remedy to meet a specific situation or to accomplish a particular social policy. These cases made manifest that picketing, even though ‘peaceful/ involved more than just communication of ideas and could not be immune from all state regulation. ‘Picketing by an organized group is more than free speech, since it involves patrol of a particular locality and since the very presence of a picket line may induce action of one kind or another, quite irrespective of the nature of the ideas which are being disseminated.’ Bakery Drivers Local v. Wohl, 315 U. S. 769, 776 (concurring opinion); see Carpenters Union v. Ritter’s Cafe, 315 U. S. 722, 725-728.
“These latter two cases required the Court to review a choice made by two States between the competing interests of unions, employers, their employees, and the public at large. In the Ritter’s Cafe case, Texas had enjoined as a violation of its antitrust law picketing of a restaurant by unions to bring pressure on its owner with respect to the use of nonunion labor by a contractor of the restaurant owner in the construction of a building having nothing to do with the restaurant. . . .
“The implied reassessments of the broad language of the Thornhill case were finally generalized in a series of cases sustaimng injunctions against peaceful picketing, even when arising in the comrse of a labor controversy, when such picketing was counter to valid state policy in a domain open to state regulation. The decisive reconsideration came in Giboney v. Empire Storage & Ice Co., 336 U. S. 490. A union, seeking to organize peddlers, picketed a wholesale dealer to induce it to refrain from selling to nonunion peddlers. *378The state courts, finding that such an agreement would constitute a conspiracy in restraint of trade in violation of the state antitrust laws, enjoined the picketing. This Court affirmed unanimously.
“ ‘It is contended that the injunction against picketing adjacent to Empire’s place of business is an unconstitutional abridgement of free speech because the picketers were attempting peacefully to publicise truthful facts about a labor dispute. . . . But the record here does not permit this publicizing to be treated in isolation. . . .’
“The Court therefore concluded that it was ‘clear that appellants were doing more than exercising a right of free speech or press. . . . They were exercising their economic power together with that of their allies to compel Empire to abide by union rather than by state regulation of trade.’ Id., at 503.
“The following Term, the Court decided a group of cases applying and elaborating on the theory of Giboney. In Hughes v. Superior Court, 339 U. S. 460, the Court held that the Fourteenth Amendment did not bar use of the injunction to prohibit picketing of a place of business solely to secure compliance with a demand that its employees be hired in percentage to the racial origin of its customers. . . .
“On the same day, the Court decided Teamsters Union v. Hanke, 339 U. S. 470, holding that a State was not restrained by the Fourteenth Amendment from enjoining picketing of a business, conducted by the owner himself without employees, in order to secure compliance with a demand to become a union shop. . . .
“A third case, Building Service Employees v. Gazzam, 339 U. S. 532, was decided the same day. Following an unsuccessful attempt at unionization of a small hotel and refusal by the owner to sign a contract with the union as bargaining agent, the union began to *379picket the hotel with signs stating that the owner was unfair to organized labor. The State, finding that the object of the picketing was in violation of its statutory policy against employer coercion of employees’ choice of bargaining representative, enjoined picketing for such purpose. This Court affirmed, rejecting the argument that The Swing case, supra, is controlling. . . .’
“A similar problem was involved in Plumbers Union v. Graham, 345 U. S. 192, where a state court had enjoined, as a violation of its Night to Work’ law, picketing that advertised that nonunion men were being employed on a building job. This Court found that there was evidence in the record supporting a conclusion that a substantial purpose of the picketing was to put pressure on the general contractor to eliminate nonunion men from the job and, on the reasoning of the cases that we have just discussed, held that the injunction was not in conflict with the Fourteenth Amendment.
“This series of cases, then, established a broad field in which a State, in enforcing some public policy, whether of its criminal or its civil law, and whether announced by its legislature or its courts, could constitutionally enjoin peaceful picketing aimed at preventing effectuation of that policy.
“In the light of this background, the Maine Supreme Judicial Court in 1955 decided, on an agreed statement of facts, the ease of Pappas v. Stacey, 151 Me. 36, 116 A. 2d 497. From the statement, it appeared that three union employees went on strike and picketed a restaurant peacefully ‘for the sole purpose of seeking to organise other employees of the Plaintiff, ultimately to have the Plaintiff enter into collective bargaining and negotiations with the Union . . . .’ Maine had a statute providing that workers should *380have full liberty of self-organization, free from restraint by employers or other persons. The Maine Supreme Judicial Court drew the inference from the agreed statement of facts that ‘there is a steady and exacting pressure upon the employer to interfere with the free choice of the employees in the matter of organization. To say that the picketing is not designed to bring about such action is to forget an obvious purpose of picketing — to cause economic loss to the business during noncompliance by the employees with the request of the union.’ 151 Me., at 42, 116 A. 2d at 500. It therefore, enjoined the picketing, and an appeal was taken to this Court.
“The whole series of cases discussed above allowing, as they did, wide discretion to a State in the formulation of domestic policy, and not involving a curtailment of free speech in its obvious and accepted scope, led this Court, without the need of further argument, to grant appellee’s motion to dismiss the appeal in that it no longer presented a substantial federal question. 350 U.S. 870.
“The Stacey case is this case. As in Stacey, the present case was tried without oral testimony. As in Stacey, the highest state court drew the inference from the facts that the picketing was to coerce the employer to put pressure on his employees to join the union, in violation of the declared policy of the State. (For a declaration of similar congressional policy, see §8 of the National Labor Relations Act, 61 Stat. 140, 29 U.S.C. §158.) The cases discussed above all hold that, consistent with the Fourteenth Amendment, a State may enjoin such conduct.”*
*381The law of Pennsylvania is and has been in accord with the above mentioned principles and decisions. In Wortex Mills v. Textile Workers Union, 369 Pa. 359, 85 A. 2d 851, we analyzed the decisions and said (pages 365, 366) :
“It is well to recall that a State or other Sovereign has a paramount right and an inescapable duty to maintain law and order, to protect life, liberty and property and to enact laws and police regulations for the protection and preservation of the safety, health and welfare of the people of the state or community; Carnegie-Illinois Steel Corp. v. U. S. W. of A., 353 Pa. 420, 426, 45 A. 2d 857; Westinghouse Electric Corp. v. United Electrical Workers, 353 Pa. 446, 460, 46 A. 2d 16.
“ ‘The power and duty of the State to take adequate steps to preserve the peace and to protect the privacy, the lives, and the property of its residents cannot be doubted’: Thornhill v. Alabama, 310 U. S. 88, 105; Carlson v. California, 310 U. S. 106, 113. . . .
“In Hughes v. Superior Court of California, 339 U. S. 460, the Supreme Court of the United States upheld the use of an injunction issued by a State Court to prohibit peaceful picketing (in order to secure compliance with the union’s demand that its employes be in proportion to the racial origin of its then customers), in violation of the policy of a State. . . . ‘. . . But while picketing is a mode of communication it is inseparably something more and different. Industrial picketing “is more than free speech, since it involves patrol of a particular locality and since the very presence of a picket line may induce action of *382one kind or another, quite irrespective of the nature of the ideas which are being disseminated.” ... It has been amply recognized that picketing, not being the equivalent of speech as a matter of fact, is not its inevitable legal equivalent. Picketing is not beyond the control of a State if the manner in which picketing is conducted or the purpose which it seeks to effectuate gives ground for its disallowance. See Dorchy v. Kansas, 272 U. S. 306; Milk Wagon Drivers Union v. Meadowmoor Dairies, Inc., 312 U. S. 287; Hotel and Restaurant Employees’ International Alliance v. Wisconsin E. R. B., 315 U. S. 437; Carpenters & Joiners Union v. Ritter’s Cafe, 315 U. S. 722; Giboney v. Empire Storage & Ice Co., 336 U. S. 490. “A state is not required to tolerate in all places and all circumstances even peaceful picketing by an individual.” Bakery & Pastry Drivers & Helpers Local v. Wohl, supra, at 775.’
“Picketing is not protected by the Federal Constitution and may be enjoined by a State Court where the picketing is for the purpose of compelling an employer to violate a penal statute: Giboney v. Empire Storage & Ice Co., 336 U.S. 490, 69 S. Ct. 684; or to violate the public policy of a state, statutorily or judicially declared: Building Service Union v. Gazzam, 339 U.S. 532, 70 S. Ct. 784; Hughes v. Superior Court of California, 339 U.S. 460; Carpenters & Joiners Union v. Ritter’s Cafe, 315 U.S. 722; Wilbank v. Chester & Delaware Counties Bartenders, etc., Union, 360 Pa. 48, 60 A. 2d 21; or where its objective will cause a violation of a State’s Anti-Trust Act: Carpenters Union v. Ritter’s Cafe, 315 U.S. 722; or where picketing is conducted by a union to force a closed shop: Phillips v. United Brotherhood of Carpenters, etc., 362 Pa. 78, 66 A. 2d 227; or where it is conducted with violence or by a *383sit-down strike or by a similar technique: Labor Board v. Fansteel Corp., 306 U.S. 240; Westinghouse Electric Corp. v. United Electrical etc., 353 Pa. 448, 46 A. 2d 16; Carnegio-Illinois Steel Corp. v. U.S.W. of A., 353 Pa. 420, 45 A. 2d 857; or where it is enmeshed in a context of violence: Drivers Union, etc. v. Meadowmoor, etc., 312 U.S. 287.”
A State Court may enjoin a labor union from peacefully picketing the place of business of a self-employer in order to compel him to join the union or adopt a union shop or union wages or hours: International Brotherhood of Teamsters v. Hanke, 339 U.S. 469; Grimaldi v. Local No. 9, 397 Pa. 1, 153 A. 2d. 214. Moreover, an injunction may be issued to restrain peaceful “organizational” or “recognition” picketing if one of the objects or purposes of the picketing, even though not the sole object, is unlawful — for example “if its purpose is to coerce the employer to compel or require his employes to join the union: International Brotherhood of Teamsters Union, Local 309 v. Hanke, 339 U.S. 470; Wilbank v. Chester and Delaware Counties Bartenders, Hotel and Restaurant Employes Union, 360 Pa. 48, 52, 60 A. 2d 21, 23; Garner v. Teamsters, Chauffeurs and Helpers, Local Union No. 776, 373 Pa. 19, 22, 94 A. 2d 893, 895; Baderak v. Building and Construction Trades Council, 380 Pa. 477, 482, 112 A. 2d 170, 173”: Anchorage, Inc. v. Waiters & Waitresses Union, 383 Pa. 547, 119 A. 2d 199. Also: Building Service Employees v. Gazzam, 339 U.S. 532; Sansom House Enterprises v. Waiters & Waitresses Union, 382 Pa. 476, 115 A. 2d 746; Phillips v. United Brotherhood of Carpenters, 362 Pa. 78, 66 A. 2d 227; International Brotherhood of Teamsters v. Vogt, Inc., 354 U.S. 284 and cases cited therein.
Realistically speaking, it is clear beyond even the peradventure of a doubt, that the real object and cer*384tainly one of the objects of the present picketing is to coerce the Clnb into requiring its employees to join the union; and consequently even if the Pennsylvania Labor Relations Act were applicable to a hospital or club (which it is not) the Court must enjoin this violation of the Act!

Neither the Labor Anti-Injunction Act nor the Pennsylvania Labor Relations Act have deprived a Court of Equity of its Jurisdiction or power to enjoin this


picketing.

The Courts of Equity under the Act of June 16, 1836, and the Act of February 14, 1857, have always had and continue to have jurisdiction and power to grant or refuse injunctive relief, even in labor disputes, except where that jurisdiction or power has been expressly or clearly annulled by the Legislature: Northampton Area Joint School Authority v. B. & C. Trades Council, 396 Pa. 565, 152 A. 2d 688; School District of West Penn Township v. International Brotherhood of Electrical Workers, 396 Pa. 408, 145 A. 2d 258; Carnegie-Illinois Steel Corp. v. United Steel Workers, 353 Pa. 420, 45 A. 2d 857; Westinghouse Electric Corp. v. United Electrical etc., 353 Pa. 446, 46 A. 2d 16; Western Pennsylvania Hospital v. Lichliter, 340 Pa. 382, 17 A. 2d 206; See also: International Teamsters v. Hanke, 339 U.S. 470; Grimaldi v. Local No. 9, 397 Pa., supra.
The Pennsylvania Labor Relations Act of June 1, 1937, and the Labor Anti-Injunction Act of June 2, 1937, each of which Avas amended on June 9, 1939, were unquestionably, as history and a reading of them Avill show, companion interrelated pieces of legislation and they must be construed together.
The Pennsylvania Labor Relations Act (as amended) created the Pennsylvania Labor Relations Board (pertinently) “to protect the right of employees *385to organize and. bargain collectively . . . [and] declaring certain labor practices by employers to be unfair . . . [and] empowering the board to prevent any person from engaging in any unfair labor practice.” The term “person” was broadly defined to “include an individual, partnership, association, corporation, legal representative, trustee in bankruptcy, receiver or labor organization”. Section 3(b).
“The term ‘employer’ includes any person acting, directly or indirectly, in the interest of an employer” with certain exceptions not here relevant. Section 3(c).
“The term ‘labor dispute’ includes any controversy concerning — (1) terms, tenure or conditions of employment; or concerning (2) the association or representation of persons in negotiating, fixing, maintaining, changing or seeking to arrange terms or conditions of employment, regardless of whether the disputants stand in the proximate relation of employer and employee.” §3(h).
“The term ‘employee’ shall include any employee, and shall not be limited to the employees of a particular employer . . . but shall not include any individual employed as an agricultural laborer, or in the domestic service of any person in the home of such person, or any individual employed by his parent or spouse.” Section 3(d).
If considered alone, the term uany person” and the term “employer”, as defined in the Labor Eolations Act are sufficiently broad to include hospitals, charities and social clubs, as well as industry, commerce and all businesses which employ employees; and the term “employee” is likewise sufficiently broad to include “any employee” who works for a hospital, charity or social club, as well as for an industrial, commercial or business concern.
*386The definition of a “labor dispute” is, in all material respects, identical in each Act, and if considered alone, is sufficiently broad to include any controversy concerning terms or conditions of employment, etc., in hospitals, charities and social clubs, as well as in industry, commerce or businesses.
However, when interpreting this Act, as well as the inter-related Labor Anti-Injunction Act, the majority has overlooked the well settled principle that (a) the entire Act must be considered, and (b) the language of the Act, if ambiguous, must be considered in connection with the mischief sought to be remedied, and (c) the Act must be construed so as not to produce an unreasonable or absurd result: Sherwood v. Elgart, 383 Pa. 110, 117 A. 2d 899; Salvation Army Case, 349 Pa. 105, 36 A. 2d 479; Seburn v. Luzerne & Carbon County Motor Transit Co., 394 Pa. 577, 148 A. 2d 534. Construing the Labor Relations Act in its entirety, this Court, over the vigorous and repeated contentions of the unions, has repeatedly and expressly held that the Act was intended to apply only in cases arising in industry, commerce or business, and has no application to employment relations or disputes or controversies arising between employer and employees of hospitals, charities or social clubs: Salvation Army Case, 349 Pa. supra; Overbrook Golf Club Case, 385 Pa. 358, 123 A. 2d 698 (where the Club operated a restaurant and a bar for the pleasure and accommodation of its members and guests, as does the Locust Club); Pennsylvania Labor Relations Board v. Mid Valley Hospital Association, 385 Pa. 344, 124 A. 2d 108; Western Pennsylvania Hospital v. Lichliter, 340 Pa. 382, 17 A. 2d 206.
In the Overbrook Golf Club Case, Mr. Justice (now Chief Justice) Jones, said (pages 362, 363) : “A detailed review of the provisions of the [Labor Relations] Act,. . . led us ‘irresistably’ in the Salvation Army case *387to the conclusion that the legislature meant to limit the provisions of the Act to industrial pursuits and therefore, ‘intended all of the statutory provisions and regulations of the Act to apply exclusively to industrial disputes.’ lienee, the term ‘employer’, as used in the Act, does not embrace a hospital, as in the Western Pennsylvania Hospital case, or a charitable or eleemosynary institution, as in the Salvation Army case. . . . The criterion for determining whether an employer is subject to the . . . Act would seem to be, more particularly, whether he is engaged in an industrial or commercial activity rather than that he operates it as a non-profit enterprise.”
The majority opinion, the lower Court, and the unions seek to distinguish the Labor Eelations Act from the Labor Anti-Injunction Act because the definition of “employer” and of “employee” and of “labor dispute” is slightly different. The language and interrelationship of the two Acts, the prior decisions of this Court as well as the rationale of these decisions, demonstrate that there is no legal or justifiable reason for any distinction in their application to this case.
The Labor Anti-Injunction Act of June 2, 1937, as amended June 9, 1939, pertinently provides in §3:
“(g) The term ‘employer’ is declared to include master, and shall also include natural persons, partnerships, unincorporated associations, joint-stock companies, corporations for profit, corporations not for profit,* receivers in equity, and trustees or receivers in bankruptcy.
“(h) The term ‘employe’ is declared to include all natural persons who perform services for other persons, and shall not be limited to the employes of a particular employer, . . .”
*388If considered alone, the term “employer” is sufficiently broad to include hospitals, charities and social clubs, as well as industrial, commercial and business concerns; and the term “employee”, considered alone, is likewise sufficiently broad to include all persons who perform services for hospitals, charities and social clubs, as well as for industrial, commercial and business concerns; and the definition of a “labor dispute” (which in each Act was almost the same), was sufficiently broad to include all labor controversies arising in connection with terms and conditions of employment etc., of employees in hospitals, charities and clubs, as well as in industrial, commercial and business concerns. Nevertheless, considering the Labor Anti-Injunction Act in its entirety (as well as in conjunction with the Labor Relations Act), this Court has specifically, directly, squarely and expressly held in Western Pennsylvania Hospital v. Lichliter, 340 Pa., supra, that neither the Labor Anti-Injunction Act nor the Pennsylvania Labor Relations Act applied to a hospital, or precluded a Court of Equity from enjoining the peaceful picketing of a hospital and the attempted unionization of unskilled hospital employees.
Before reviewing the Western Pennsylvania Hospital case it is important to note the inter-connection or inter-relationship of the two Acts. The Labor Anti-Injunction Act of (June 2) 1937, as amended in 1939, provided in §4(a) that the Act shall not apply in any case:
“(a) Involving a labor dispute, as defined herein, which . . . tends to procure the disregard, breach, or violation of, a valid subsisting labor agreement arrived at between an employer and the representatives designated or selected by the employes for the purpose of collective bargaining, as defined and provided for in the act, approved the first day of June, one thousand nine *389hundred and thirty-seven [the Pennsylvania Labor Relations Act] . . . and amendments thereto, . . . Provided, however, That the complaining person has not, during the term of the said agreement, committed an act as defined in both of the aforesaid acts [the Pennsylvania Labor Relations Act and the National Labor Relations Act] as an unfair labor practice or violated any of the terms of said agreement.” Moreover, the 1939 amendment to the Anti-Injunction Act provided that it “shall not apply (§4) : (c) Where any person, . . . employe, labor organization, . . . engages in a course of conduct intended or calculated to coerce an employer to commit a violation of the Pennsylvania Labor Relations Act of 1937 . . . .”
It is clear, therefore, that the Legislature intended the Labor Anti-Injunction Act to be a companion, interrelated, interdependent Act to the Pennsylvania Labor Relations Act, and that the Labor Anti-Injunction Act (which annulled Equity’s jurisdiction in certain labor disputes) would apply only when and where the Pennsylvania Labor Relations Act applied. It follows inevitably that when this Court has repeatedly held that the Pennsylvania Labor Relations Act applies only to industrial and commercial disputes, and has no application to employment or labor disputes arising in hospitals, charities or social clubs, those decisions are equally applicable to injunctive relief in cases involving labor disputes arising in hospitals, charities or social clubs.
This is made indisputably clear in Western Pennsylvania Hospital v. Lichliter, 340 Pa. 382, 17 A. 2d 206. In Western Pennsylvania Hospital case, plaintiff hospital was granted an injunction (1) restraining hospital workers local union from attempting to peacefully organize the hospital employees and from asserting any rights against the hospitals and (2) like*390wise restraining the Pennsylvania Labor Relations Board from proceeding in any way under the Pennsylvania Labor Relations Act against the hospital, since those labor disputes were outside its jurisdiction. The hospitals were public charitable institutions which were supported in part by State appropriations, in part by charitable contributions, and in part by fees or charges paid by the sick, the injured, the disabled or dying. The hospitals employed over 5,000 persons including clerks, stenographers, bookkeepers, elevator operators, mechanics, cooks and cleaning women, as well as nurses and doctors. We note parenthetically that each of these groups, except nurses and doctors, are employed in social clubs. The hospitals perform a marvelous and indispensable public service to all mankind, irrespective of race, creed or color. For their services the hospitals charge those who are able to pay, but give free service to the indigent and the poor at a cost of several million dollars, of which amount the State contributes less than one-third. Nearly all the hospitals operated at a deficit. The union sought to organize the hospital employees (excluding doctors and nurses) which would have entailed an increased yearly outlay of over two million dollars,* and when the hospitals refused to negotiate an agreement with the union, the union invoked the jurisdiction of the Labor Board and charged unfair labor practices. Notwithstanding that the Labor Anti-Injunction Act applied to employers including “corporations for profit” and *391“corporations not for profit”, and did not exempt hospitals, this Court held that hospitals were not included in the Act,* and affirmed the injunction and the decree of the Court below “on the comprehensive opinion of Judge Bichards”. We quote therefrom (pages 386, 387, 388) :
“We think it will simplify matters to decide at the outset whether or not the Labor Anti-Injunction Act applies to the present situation. If so, the Court was without authority to issue the preliminary injunction before hearing: Sec. 9.
“Our first consideration is: Does a labor dispute exist? It is provided in Sec. 3(a) of the Act that:
“‘(a) A case shall be held to involve or grow out of a labor dispute when the case involves persons who are engaged in a single industry, trade, craft, or occupation. . . .’
“A hospital is not an industry. . . .
“Even though the words of the statute be interpreted as broad enough to include the operations of a hospital, we do not think that the legislature intended such a result. ... To show the scope of the Act, the Legislature attempted to define cases which ‘involve or grow out of a labor dispute.’ In doing so, it used the words ‘industry, trade, craft or occupation’. It has not been the custom in the past to unionize hospitals. The effect of unionization and attendant efforts to enforce demands would involve results far more sweeping and drastic than mere property rights. The question of profits for the employer or wages for the employee are not alone involved. It is not merely a matter of suspending operations, ceasing work and stopping production, such as might be true in a steel mill or automobile factory. It is a question of pro*392tecting the health, safety and, in many cases, the very lives of those persons who need the service a hospital is organized to render. The results are quite different and more extensive than are involved in an ordinary labor dispute. We cannot conceive that the Legislature intended to include hospitals within the purview of the Act. . .
“ ‘. . . Frequently words of general meaning are used in a statute, words broad enough to include an act in question, and yet a consideration of the whole legislation, or of the circumstances surrounding its enactment, or of the absurd results which follow from giving such broad meaning to the words, makes it unreasonable to believe that the legislator intended to include the particular act.’
“We are convinced not only that the words used in the Act have no application to a hospital, that no labor dispute is involved as defined by the Act, but also that the effects of holding to the contrary would be so dangerous, disastrous and absurd as not to be within the intent of the legislature. Hence, we hold that the Labor Anti-Injunction Act is not applicable, and that nothing therein legally deprived the Gourt of the power to issue the preliminary injunction in this case, ....
“We have already outlined our views as to the applicability of the Labor Anti-Injunction Act to hospitals. All that we have said is equally true with reference to the Pennsylvania Labor Relations Act.”
Judge Richards then reviewed in detail the Pennsylvania Labor Relations Act of June 1, 1937, as amended, and the jurisdiction of the Court and of the Labor Relations Board and administrative remedies. The Court then said (page 393) :
“We conclude, that the plaintiff hospitals are not obliged to pursue the administrative remedies afforded; that neither the Pennsylvania Labor Relations Act *393nor the Labor Anti-Injunction Act apply to the present situation; and that this Court had the power, and it was its duty, to grant the preliminary injunction under the circumstances of this case, . . .
This Court, we repeat, affirmed the decree of the Court below “on the comprehensive opinion of Judge Ricbaeds”. This is the law of Pennsylvania! This Court has repeatedly reaffirmed the Western Pennsylvania Hospital case and has rejected the oft-repeated contention of the unions that the Western Pennsylvania Hospital case merely decided “(1) that a hospital receiving state aid was exempted from . . . the Pennsylvania Labor Relations Act as it was performing a governmental function; and (2) that the [Labor Relations] act did not apply to nonindustrial disputes.” It is crystal clear from a reading of the Court’s opinion in that case, and it is likewise evident from the majority opinion in this case, that such a restrictive interpretation is an absolutely incorrect interpretation of the Court’s decision in the Western Pennsylvania Hospital case.
In Salvation Army Case, 349 Pa. 105, 36 A. 2d 479, this Court in its opinion said (inter alia, pages 106-7) :
“In Western Pennsylvania Hospital et al. v. Lichliter et al., 340 Pa. 382, 17 A. 2d 206, we affirmed, per curiam, the judgment of the Common Pleas Court of Dauphin County, which decided that the Labor Anti-Injunction Act of June 2, 1937, P. L. 1198, as amended by the Act of June 9, 1939, P. L. 302, 43 PS section 206, and the Pennsylvania Labor Relations Act, supra, related exclusively to employers and employes engaged in industrial pursuits.* . . See also Overbrook Golf Club Case, 385 Pa. 358, 123 A. 2d 698.
*394The majority opinion attempts to draw a legal distinction between a hospital on the one hand, and a charity or social club on the other hand. The Labor Anti-Injunction Act and the Pennsylvania Labor Relations Act will be searched in vain for any distinction between a hospital on the one hand, and a charity or a social club on the other hand. Certainly the majority opinion has been unable to point to any language which draws such a distinction. These Acts either apply to every labor dispute, no matter whether it arises in industry commerce or business, or in a hospital, a charity or a social club, or, on the contrary, they apply only, as this Court has repeatedly held, to labor disputes in industrial, commercial and business enterprises, and have no application whatsoever to labor disputes arising in hospitals or charities or social clubs. This is further confirmed by the prior decisions of this Court which draw no legal or legislative distinction between hospitals on the one hand, and charities or social clubs on the other hand, but apply the Acts equally to all of them.
*395The majority opinion states: “. . . it is obvious that the operation oí a club, such as the present one, is different from the operation of a hospital . . .” and is like any restaurant or hotel. “The controlling feature is that the employees of the non-profit club perform the identical wage earning duties performed by other employees in profit-making establishments such as hotels and restaurants and thus are engaged in an occupation which gives both an interest in their mutual wages or working conditions.” These conditions and these statements are equally applicable to unskilled hospital employees. A hospital is larger in size and operation than a charity or a social club, and much more important, the degree of harm which would result from picketing a hospital is far, far greater than the harm which would result from picketing a charity or social club. However there is no legal difference between a hospital and a charity and a non-profit club. A hospital is just as much “an employer” as a charity or a social club, and “its employees” are just exactly the same as similar employees who are employed in social clubs, or indeed in industry or business. A hospital employs cooks, mechanics, clerks, stenographers, bookkeepers, elevator operators, cleaning women, and similar employees — exactly the same kind, group or classification of persons as does a social club. The proof of the pudding is in the eating — the unions are attempting to unionize all of these hospital employees exactly the same as they are attempting to unionize similar employees of social clubs.
The Merits
The majority admit, as they must, (1) that neither the employees of a hospital or social club, nor the union has any standing before the Pennsylvania Labor Eelations Board; and — notwithstanding the broad language of that Act which gives the Board jurisdiction *396and power over every labor dispute or controversy, and over terms or conditions of employment, as well as to prevent “any person” from engaging in an unfair labor practice, — (2) that the Board lias no jurisdiction of this dispute because its jurisdiction is limited to labor disputes in industry and business, and does not include hospitals, charities or social clubs.
The majority base their decision on the merits principally upon the following part of their opinion: “The Chancellor here found that the picketing was constitutionally protected and within the public policy of the Commonwealth. Upon this finding he predicated his refusal to enjoin it. It is well settled that the basic findings of the Chancellor, supported by the Record and affirmed by the court en banc, will not be disturbed on appeal.” This well settled principle is, as stated, both inaccurate and inapposite — it applies to genuine findings of fact, not to inferences or deductions from facts, or to conclusions of law: Eways v. Reading Parking Authority, 385 Pa. 592, 601, 124 A. 2d 92. In that case the Court said (page 601) :
“ ‘Findings of fact made by a Chancellor who saw and heard the witnesses, when confirmed by the Court en banc, will not be reversed on appeal if they are supported by adequate evidence: Pregrad v. Pregrad, 367 Pa. 177, 80 A. 2d 58; Barrett v. Heiner, 367 Pa. 510, 80 A. 2d 729. However, that well-settled principle is confined to findings which are true and genuine findings of fact. “With respect to [a] inferences and deductions from facts and [b] conclusions of law, both the Court en banc and the appellate Courts have the power to draw their own inferences and make their own deductions and conclusions: Barrett v. Heiner, 367 Pa. 510, 80 A. 2d 729; Noonan Estate, 361 Pa. 26, 63 A. 2d 80; Payne v. Winters, 366 Pa. 299, 77 A. 2d 407; Smith v. Smith, 364 Pa. 1, 70 A. 2d 630.”: Kalyvas v. *397Kalyvas, 371 Pa. 371, 375-376, 89 A. 2d 819.’ ” See to the same effect: West Penn Township v. International Brotherhood,, 396 Pa., supra; Sansom House Enterprises v. Waiters & Waitresses Union, 382 Pa., supra; Anchorage, Inc. v. Waiters & Waitresses Union, 383 Pa., supra; International Brotherhood, of Teamsters v. Vogt, Inc., 354 U. S. 284, and cases cited therein.
In Sansom House the Court said (page 481) : “The court below found that the picketing was not for that purpose [of coercing the employer to require its employees to join the union], but such a finding is merely an inference or deduction from the testimony and is therefore reviewable by this court:....” This Court then reversed the lower Court’s finding and entered an injunction.
In the West Penn Township case, this Court reversed the decree of the lower Court and directed it to enter a preliminary injunction restraining the peaceful picketing. The Court said (page 413) : “It is clearly settled that an appellate court is able to draw its own inferences, deductions and conclusions, as well as determine the proper legal interpretation to be placed upon the evidence; and this is especially true when plaintiffs’ material testimony has not been contradicted or impeached.”
It is clear and indisputable that the aforesaid conclusions of the lower Court were not findings of fact, as the majority erroneously assert — they were clearly conclusions of law, which, as we have demonstrated, are erroneous.
The majority opinion further holds that even if a Court of Equity has jurisdiction to restrain this picketing of the Locust Club, the historical background of unions and their (alleged) right to use “economic pressure to persuade* the club to recognize and bar*398gain” with the union, require this Court to affirm the refusal of the lower Court to issue an injunction. With this conclusion we are in entire disagreement.
A union is a group of working men banded together to protect themselves against any unjust act of, or overreaching by, their employer, and to obtain higher wages (including so-called fringe benefits), shorter hours and better working conditions in the industry or business in which they are employed.
The union movement was of slow growth in the United States. It was strongly favored by the American people because for many years the working man was the “little fellow” or “under-dog” who was frequently taken advantage of by an employer in long hours of work and/or in little pay and/or in inadequate or dangerous working conditions. The unions grew from babyhood to childhood to manhood and, within the last twenty years, to Gianthood. The unions are no longer weaklings who need further special protection and privileges and immunities* beyond those given to other Americans; they are unquestionably the most influential and the most powerful group of people in our Country today. Because their power is so great, union leaders too often fail to realize that great power must, for the protection and welfare of society, be accompanied by great responsibility, and by greater consideration for the welfare of our Country. It seems to be often forgotten that members of a union are Americans like all the rest of us, and like every other American citizen they are and certainly should be subject to the Constitution and the Law.
*399Plaintiff refused to recognize defendant union for the purpose of collective bargaining. On October 18, 1956, defendant union declared a strike against plaintiff and set up a picket line. At that time there were 19 persons employed by the Locust Club. Twelve of these employees signed membership cards with the union, but only 9 of them participated in the strike. The 9 who participated in the strike have been replaced by the Club. The majority opinion admits that the Locust Club was not covered by the Pennsylvania Labor Relations Act, and consequently it was not compelled to bargain with the union, although of course it had a lawful right, if it so desired, to recognize or to bargain with a union which represents a majority of the employees. It is not and cannot be disputed that the employees had a right to leave their employment if they desired, and the Club was within its legal rights in discharging its employees who went on strike.* I agree with the able dissenting opinion of President Judge Hagan that under such circumstances, the union no longer represented any of the Club’s employees.
However, I prefer to place the disposition of this case, on the merits, on a broader ground. Realistically, by usage and custom, as everyone knows, picketing has become in many cases an economic club to compel an employer to recognize a union and/or to accede to its demands, or alternatively, to suffer great financial loss or ruin. If after a reasonable period of picketing, a majority of the employees do not join the union, the employer is between Scylla and Charybdis — he must choose between likely ruin or committing an unfair labor practice.
*400The Amendment of June 9, 1939, to the Labor Anti-Injunction Act provides in §4(c) that it is an unfair labor practice “where any person . . . employe, labor organization . . . engages in a course of conduct intended or calculated to coerce an emploger to commit a violation of the Pennsylvania Labor Relations Act of 1937 . . . .” i.e., intended to coerce an employer to induce or compel his employees to join a union.
In Jefferson & I. Coal Co. v. Marks, 287 Pa. 171, 134 A. 430, the Court granted an injunction against peaceful picketing, which the union alleged was for the purpose of organization. The Court, speaking through Chief Justice Kephart, aptly said: “Persuasion, too long and persistently continued, becomes a nuisance and an unlawful form of coercion:* 32 C.J. 165, paragraph 227”.
In Anchorage, Inc. v. Waiters d Waitresses Union, 383 Pa. 547, 119 A. 2d 199, the Court granted an injunction against peaceful picketing which the union alleged was for the purpose of organization. Speaking through Chief Justice Stern, the Court pertinently said (pages 551, 555) :
“(5) Picketing may be enjoined if one of its objects is unlawful even though not the sole object: National Labor Relations Board v. Denver Building and Construction Trades Council, 341 U. S. 675, 689; International Brotherhood of Electrical Workers v. National Labor Relations Board, 341 U. S. 694, 700; Local 74, United Brotherhood of Carpenters and Joiners of America, A. F. of L. v. National Labor Relations Board, 341 U. S. 707, 713.** ... It is, of course, true *401that picketing which is lawful does not necessarily become unlawful merely by the extended duration of time during which it may be carried on, but its persistence during such an extraordinary period is at least an evidential factor pointing inevitably to the conclusion that its real object was the harassment and oppression of the employer and not to carry on for so many years an attempt to induce the employes voluntarily to join the Union, which, if not successful within a reasonably limited period certainly could never succeed at all [without coercion].”
Assuming, arguendo, that peaceful picketing of a social club is lawful, if its purpose is to induce the employees to join the union, it is obvious that that original objective is no longer the union’s real objective. It is a clear and inescapable conclusion that the present real purpose, object and intent of this picketing which has been persisted in since October, 1956, without gaining a single union member, is intended to coerce the Locust Club to require or compel its employees to join the union, in violation of the Pennsylvania Labor Eelations Act of 1939.
For each of the many reasons hereinabove discussed it is clear that the picketing of the Locust Club should be enjoined. Moreover, if there were any doubts as to plaintiff’s right to an injunction to restrain the union from further damaging plaintiff’s property, it would be removed by a consideration of the Constitution and the rights of property ordained therein which, in the last two decades, have been frequently forgotten or eroded or abridged.
*402The Constitution
Picketing is not mentioned in the Constitution, but the rights of property are. For centuries before the Constitution, the right of private property was one of the great basic rights of Western civilization. “To secure their property was one of the great ends for which men entered society. The right to acquire and own property, and to deal with it and use it as the owner chooses so long as the use harms nobody, is a natural right. It is part of the citizen’s natural liberty — an expression of his freedom — guaranteed as inviolate by every American bill of rights”: Lord Appeal, 368 Pa. 121, 130, 81 A. 2d 533.
Article I, §1 of the Constitution of Pennsylvania provides as one of the “Inherent Rights of Mankind”: “All men . . . have certain inherent and indefeasible rights, among which are those of enjoying and defending life and liberty, of acquiring, possessing and protecting property . . .*
The Liberties which the people of the United States most highly prize are freedom of religion, freedom of speech, freedom to acquire, possess, use and protect private property, freedom of the press, and free elections. These are the freedoms which have distinguished us from peoples living under Communism, Fascism or Totalitarianism. It is high time, very high time, that more consideration be given to the fundamental rights of property which are ordained and guaranteed in the Constitution; and if there be any doubt as to whether those rights conflict with a statutory right, or with a judicially created right of picketing, the Constitution is paramount and must prevail.
For each and all these reasons I would reverse the Decree of the lower Court and I would enter a Decree *403restraining defendant, its agents and representatives, from picketing the Locust Club.
Mr. Justice Benjamin B. Jones joins in this dissenting opinion.

 Realistically speaking, picketing is no longer a mere message and an appeal. It has become, by usage and custom, in many instances, an economic club to force an employer to choose one of two ' alternatives — (1) to recognize a union, or to coerce him to induce or compel his employees to join a union, or to agree to better wages, shorter hours, and better working conditions; or alternatively (2) to suffer great financial loss or ruin.


 Even free speech is not absolute and unlimited: See Made Appeal, 386 Pa. 251, 256, 262, 126 A. 2d 679, and 20 cases cited therein.


 Italics throughout, ours.


The dissenting opinion of Justice Douglas (supported by tbe Chief Justice and Justice Black) illuminates tbe evolution and the present status of the law. Mr. Justice Douglas said (pp. 295, 297) : “The Court has now come full circle. . . . Today, the Court signs *381the formal surrender .... State courts and state legislatures are free to decide whether to permit or suppress any particular picket line for any reason other than a blanket policy against all picketing.


 The reason for including “corporations not for profit” is clearly set forth infra in Salvation Army Case, 349 Pa. 105.


 It is a matter of common knowledge that most hospital employees are paid extremely low wages, but they receive an additional intangible recompense in the knowledge that they are rendering a vital public service, and if they were paid a wage comparable to that paid in industry many of the charitable public hospitals which render an indispensable public service for the sick, the ill and the dying, could no longer exist.


 See: Salvation Army Case, 349 Pa. 105, infra.


 The reason for the inclusion of a “corporation not for profit”, under the definition of an “einployer”, in the Labor Anti-Injunction Act is api>arent from the Salvation Army Case, supra. In that *394case the Court pointed out (pages 110-111) the distinction and delineation in this field: “We do not mean to decide or imply that whenever a non-profit organization does enter an industrial field, even though its profits may be devoted to charity, it is exempted from the taxes and regulations such as the Labor Relations Act to which any other industry or business is subjected. Compare: V.M.C.A. of Germantown v. Philadelphia, 323 Pa. 401, 187 A. 204, in which the Y.M.C.A. rented commercially part of its premises to lodgers; The Contributors to the Pennsylvania Hospital v. The County of Delaware et al., 169 Pa. 305, 32 A. 456, in which a private hospital operated farms for profit; American Sunday School Union v. Philadelphia, 161 Pa. 307, 29 A. 26, in which a Sunday school union conducted a book store for profit: Trustees of Columbia University, etc., Decision No. 2552, Case No. SE9232, of the State Labor Relations Board of New York, in which a university owned and operated an office building. See Penna. Co., etc., Tr. v. Philadelphia et al., 346 Pa. 406, 31 A. 2d 109.”


 A euphemistic expression of “coercion”.


 For example, unions are exempt from the anti-trust laws (Act of October 15, 1914, c. 323, §6, 38 Stat. 731; 15 U.S.C. §17) ; and from income taxes (Act of August 16, 1954, e. 736, 68 Stat. 163; 26 U.S.C. §501 (c)) ; and Congress has given them other special privileges and immunities.


 There is no doubt that in a hiring at will or for a definite period of time, an employee has a right to resign and an employer has a right to discharge his employee, unless it violates the agreement of hiring or an applicable statute.


 This same viewpoint, although denounced by union leaders, was expressed, we repeat, by Congress in its new Labor-Management Act of 1959, and by President Eisenhower who publicly termed such picketing “blackmail picketing”.


 To these we add: International Brotherhood of Teamsters v. Vogt, 354 U. S. 284, and numerous cases cited therein; and *401Sansom House, Inc. v. Waiters & Waitresses Union, 382 Pa. 476, 115 A. 2d 746; Phillips v. United Brotherhood of Carpenters & Joiners, 362 Pa. 78, 66 A. 2d 227.


 See also the Fifth and. Fourteenth Amendments to the Constitution of the United States.